PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/038,001
Filing Date: 1 Mar 2011
Appellant(s): Sullivan, David Hunt



__________________
Michael A. Slavin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Claims 1, 6-8, 14, 20-30 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claim 1 and dependent claims 6-8, 14, 20-30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claims 1, 6, 14, 20-26, 29, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Thorsen (US 3,391,986) as evidenced by Wiley Electrical and Electronics Engineering Dictionary and in view of Kusano et al (US 5,466,424) and Seidel et al (US 1,992,778).  
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Thorsen (US 3,391,986) as evidenced by Wiley Electrical and Electronics Engineering Dictionary and in view of Kusano et al (US 5,466,424) and Seidel et al (US 1,992,778) and in further view of Plateroti (US 2005/0027315).
Claims 1, 6, 14, 20-23, 25, 29, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al (US 7,740,574) in view of Fischer et al (US 5,480,373).  
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al (US 7,740,574) in view of Fischer et al (US 5,480,373) and in view of Basset “Beneficial Effects of Electromagnetic Fields”.
Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al (US 7,740,574) in view of Fischer et al (US 5,480,373) and in further view of Seidel et al (US 1,992,778). 
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al (US 7,740,574) in view of Fischer et al (US 5,480,373) and in further view of Plateroti (US 2005/0027315).

(2) Response to Argument
Claims 1, 6-8, 14, 20-30 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The examiner maintains the following fundamental positions:
The examiner notes that 64-23,000 Hz is the range of electromagnetic radiation (sound waves) heard by a human being and this falls within the claimed range of effects. 
There is no evidence that the electromagnetic treatment within the range claimed provides a unique spin structure.  
There is no evidence that the change in spin structure is maintained in the article after the electromagnetic energy is removed.  
Even if the change in spin structure is maintained, there is no evidence presented in the declaration that the change would affect the performance of the individual wearing the article.
In essence, it is the examiner’s position that one cannot treat an article of clothing, textile, or accessory with electromagnetic radiation (e.g. sound waves) and then have a lasting effect on the article that will transmit a lasting effect on to the wearer.   
The claimed invention is not enabled: The important thing to remember is that a material may be affected by an electromagnetic field while it is in the field.  The problem with the Appellant’s presumption is that once the electromagnetic field is removed that 
The Appellant claims a wide range of electromagnetic irradiation frequencies (0.1 Hz to 100,000 Hz) and a wide range of time (1 minute to 10 hours).  
One can do the claimed treatments, the issue with the functional limitation is that this will impart any particular long time effect to the wearer.  It is the examiner’s position that there is no reason to believe that this full range is enabled especially as this includes treating an article with sound waves for a short period of time.  
Appellant presents arguments regarding the 35 USC 112(a) enablement rejection and states that the office action rejection ignores the record evidence that a person of ordinary skill in the art would be able to select a frequency generator and would be able to make and use the claimed invention without undue experimentation.  Appellant compares the Office Action pages 2-5 with Supplemental Declaration under 35 USC 1.132 of Douglas W. Lindstrom, PhD. Submitted Dec. 12, 2019 and submitted May 21, 2019.

In response, Appellant broadly argues that the list of frequencies, the provided examples and record evidence allows a skilled artisan to make and use the claimed invention.  Appellant does not provide or articulate any specific evidence to support Appellant’s arguments.  The office action maintains that the claimed invention is not enabled as there is no clear evidence presented.  
As a primary argument, Appellant is referring to evidence presented in the Declarations under Rule 1.132. As noted in the Final Office Action of 1/8/2020, the Declarations provide no additional evidence that the invention as claimed would provide the clothing, textiles and accessories treated with the extensive list of frequencies would affect balance, flexibility, endurance, strength and focus of an individual wearing the treated article.  The declarations do not provide any further evidence to support the specification and the declaration introduces concepts that were not originally disclosed.  The declaration by Lindstrom refers to the invention as E2 technology.  
The declaration states that in the Lindstrom’s opinion, 
“several processes occur in the application of E2 technology to a material.  Firstly an electric field that includes a significant torsional component is established 

The declaration continues by stating that the use of the electromagnetic field has been little used and less understood in North America.  The declaration describes several models including the “standard model” which denies the existence of scalar and longitudinal electromagnetic waves.  The declaration notes that Nicole Tesla provided a theory on electromagnetic energy and cites D.G. Yurth for a theory regarding the concept of torsion fields. The declaration cites Yurth in the statement:  “The concept of torsion fields in not new.  Torsion field theory has been the subject of scientific investigation by theoretical physicists since 1913.”  The declaration states that because the torsion field is usually very small and assumed to be zero in western science…scalar electromagnetism can do what transverse electromagnetism can’t is to induce a spin on the individual protons in the nucleus of atoms…..This is essentially a material “memory” of past scalar wave history”.   The declaration cites several models that purport the existence of the effect of an electric field on an article wherein a torsional field modifies the spin structure of the material’s nuclei essentially implanting a unique spin signature to the processed material.

This is not evidence but opinion and does not directly relate to the disclosed invention.  This discussion on an electromagnetic frequency’s ability to produce a sustained torsional spin is not disclosed in the specification.  The declaration provides no evidence that the claimed and disclosed frequency treatment to a fabric or accessory provides a sustained torsional spin.  The declaration then further fails to make a connection between a frequency treated fabric which then provides an affect in human performance.  The declaration discusses that electromagnetic fields can provide an association with human physiology and mental stability and lists examples of electromagnetic energy connection with admittance to psychiatric facilities, frequency of epileptic seizures, suicide rates are higher for those living under high voltage transmission lines.  These examples are not related to a frequency treatment of a fabric or accessory that in turn provides an improvement in human performance.  
In summary, the declaration provides the opinion of Lindstrom and other theories and therefore the declaration fails to prove that the introduction of electromagnetic energy, in the claimed range of frequencies, provides a change to the material treated that in turn affects the performance of an individual wearing the treated article.  There is no evidence that the electromagnetic energy affects the spin structure of the nuclei 

In summary, the Rule 1.132 declaration is not persuasive to overcome the 112(a) rejection because the declaration provides no real evidence that the treatment disclosed in the specification and claimed imparts a change in the fabric structure, i.e. a torsional spin.  The declaration does not provide any evidence that electromagnetic fields improve human performance in general and is opinion and speculative.  The discussion and theory was not disclosed in the specification.  The discussion and theory does not relate to the claimed frequencies nor the claimed improvement in human performance.  The declaration is only presenting current theories that exists and does not disclose that the frequency treatment imparts a torsional field that modifies the spin structure which in turn affects human performance.  

As a secondary response, the specification also does not provide specific evidence that the claimed invention is enabled.  The specification does not provide any evidence that the frequency treatment changes the structure of the textile and then affects the performance of the individual wearing the treated article.  The specification 

The specification and the declaration fail to provide any guidance with respect to selecting a frequency generator and then fails to provide any guidance with respect to 
It is for these reasons that the claimed invention is not enabled by the specification.  As noted in the office action, one of ordinary skill in the art would not be able to make or use the invention as the breath of the claim to a frequency generator and list of frequencies is broad and would require undue experimentation and the frequencies overlap frequencies currently emitted by everyday items such as microwaves, radios, cell phones and high voltage lines. Given the claim to an affect on an individual’s performance when wearing the treated article, there would be undue experimentation required to determine what specific frequencies affect an individual’s performance.  Given that an affect to an individual’s performance can be affected by several factors outside of the treated accessory, undue experimentation would be required to make and use this invention.  Additionally, based on the state of the prior art, scientific principles and the level of predictability of this technology, it would require undue experimentation to make and use the invention.  The declarations outline the theories with respect to the technology and admit that these are theories and not in fact proven scientific principles.  As the claims are based on technology that lack proven scientific principles, the level predictability is poor and one of ordinary skill in the art would not know what type of frequency generator is required and what sequence of frequencies would treat a fabric or accessory in order to affect human performance.


Claim 1 and dependent claims 6-8, 14, 20-30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Appellant states the office action ignores the record evidence that a person of ordinary skill in the art would understand the claim term “affects” which is identified as indefinite.  Appellant amended the claim to state “affect” versus “improve” but as confirmed by the Lindstrom Supplemental Declaration, those terms are understood by a person of ordinary skill in the art when reading the application. The claim terms are not indefinite merely because they are “relative”.  Appellant argues that because a skilled artisan would understand the claimed invention, the office action rejection must be reversed.
In response, the claims are indefinite because it is unclear how the treatment affects the individual and by how much the frequency treatment affects the individual compared to wearing an untreated textile or accessory.  When it is unclear what is claimed, the claimed invention cannot be compared to the prior to ascertain a difference.  As noted above, the specification provides one example of a treated cotton tee where some individuals wear the treated tee shirt and other individuals wear an untreated tee shirt.  The specification summarizes the evidence in Fig. 2 and 3 and indicates that the pre-test and post-test shirt provides an increase in average strength of 59 kg to 65 kg.  The claim does not limit the increase in strength to 6 kgs.  Fig. 8 summarizes the functional capacity improvement with treated shirt of a broad jump with 

Claims 1, 6, 14, 20-26, 29, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Thorsen (US 3,391,986) as evidenced by Wiley Electrical and Electronics Engineering Dictionary and in view of Kusano et al (US 5,466,424) and Seidel et al (US 1,992,778).  
The Appellant’s expert, Lindstrom, provided a supplemental declaration addressing the office action rejection.  Appellant states that the evidence made of record established that a skilled artisan having Thorsen, Wiley Electrical and Electronics Dictionary, Kusano and Seidel would not be motivated to combine the references to arrive at the Applicant’s claimed invention.  Lindstrom Supp-Decl. paragraph 25-29, Appx 16-17.  Appellant states because evidence contrary to the office action rejection has been presented, the office action findings do not establish a prima facie case of obviousness.  
In response, as a first matter, the office action has stated that the declaration does not provide any evidence that the claimed invention is distinguished from the prior art.  There is no evidence in the declaration and no evidence in the specification and for this reason, the 35 USC 103 rejection is maintained.  The declaration does not establish that there is a change to the treated textile or accessory that would affect an individual wearing said textile or accessory.  The declaration is opinion and is not supported by facts.  The declaration purports that the electromagnetic frequencies produce a torsion 
Appellant argues that Thorsen is directed to a means of surface treating animal fibers with a corona discharge in a surrounding chemical atmosphere that further etches the surface of the material, rendering it “shrink-proof”.  Appellant states that this technique is used extensively by the plastics industry today to modify the surface texture of plastic material for electrostatic dissipation.  Appellant states that there is modification to the electromagnetic signature of the material, that is, the nuclear particles comprising the materials are not made to spin or resonate in any manner nor is there any implication of performance increases for the user of such fibers.
In response, as noted above, Appellant arguments are not commensurate with the scope of the claims.  Appellant has not claimed nor disclosed a modification to the electromagnetic signature of the material and has not claimed nor disclosed the nuclear particles comprising the materials are made to spin or resonate.  There is no evidence that the frequency treatment produces an electromagnetic signature nor evidence that the nuclear particles to spin and then affect an individual wearing the treated article.  As Thorsen, Kusano and Seidel teach textile treatments with electromagnetic frequencies at the claimed distance and duration, the prior art teaches it is known to treat textiles via the claimed method.  Whether the treated textiles produce the effect to improve an individual performance has not been established by the Appellant.  The office action maintains that the modification to the textiles by the prior art electromagnetic 
Appellant argues that the mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification.
In response, a claim to an article of clothing or textile that affects an individual’s strength, endurance, flexibility and focus is dependent on several factors that are not claimed.  For example, an elastically stretchable fabric would affect an individual’s flexibility versus tight, woven garments that would restrict an individual’s flexibility. A heavy weight garment versus a light weight garment would affect an individual’s strength and endurance.  Finally, something which is old does not become patentable upon discovery of a new property.  In the instant application, the previously known method of electromagnetic treatment to fabrics is known.  However unknown is any effect of electromagnetic treatments on human performance.  As the effect on an individual’s performance is indefinite in the claims, one cannot ascertain a conclusion.

Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Thorsen (US 3,391,986) as evidenced by Wiley Electrical and Electronics Engineering Dictionary and in view of Kusano et al (US 5,466,424) and Seidel et al (US 1,992,778) and in further view of Plateroti (US 2005/0027315).

Appellant argues the rejection of claims 27 and 28 should be reversed as those claims depend from claims which, as addressed above, are not obvious on the cited art.  
In response, for reasons noted regarding the rejection over Thorsen, Kusano and Seidel, the office action maintains that the declaration has not provided evidence that the invention produces the claimed effect on the individual wearing the textile/accessory.  The declaration fails to establish that the electromagnetic treatment changes the textile in any manner different from prior art electromagnetic treatments.  The declaration fails to provide any evidence that the invention produces an unexpected result and the declaration provide opinion only as well as statements regarding electromagnetic treatments that were not originally disclosed in the specification, i.e. torsion field and nuclear spin.

Claims 1, 6, 14, 20-23, 25, 29, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al (US 7,740,574) in view of Fischer et al (US 5,480,373).  

Appellant’s expert, Lindstrom, provided a supplemental declaration addressing the office action rejection and the evidence of record establishes that a skilled artisan having a Pilla and Fischer would not have sufficient information or motivation to combine the references in such a way as to arrive at the Appellant’s claimed invention.  Appellant states that by ignoring the record evidence and making a contrary finding, the office action rejection is legal and factual error which should be reversed.

In response, as noted above, the record has provided no evidence that (1) the electromagnetic frequencies change the material or structure of the textile or accessory (2) the electromagnetic frequencies affect the individual wearing the treated article.  As Pilla and Fischer teach an electromagnetic treatment as claimed and teach there is an improvement to a human body, the claimed method is obvious over the prior art.  

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al (US 7,740,574) in view of Fischer et al (US 5,480,373) and in view of Basset “Beneficial Effects of Electromagnetic Fields”.

Appellant’s expert provided a supplemental declaration addressing the office action rejection and the evidence of record establishes that a skilled artisan having a Pilla and Fischer and Basset would not have sufficient information or motivation to combine the references in such a way as to arrive at the Appellant’s claimed invention.  
Appellant submits that Bassett in Table III recognizes some of the factors involved in the response of the body to internal and external factors, including geomagnetic factors, power lines, microwave sources, etc., but does suggest or otherwise imply method of modifying or limiting their destructive behavior especially through the treatment of wearable apparel.  Appellant argues that Bassett is concerned with the application benefits of pulsed electromagnetic fields to the human system and provides no evidence of motivation in the prior art to make obvious to one of ordinary skill in the art the claimed subject matter.  Appellant states that the record evidence contradicts the Examiner’s rejection and therefore the rejection should be reversed.
In response, Bassett is relied upon for teaching that methods of applying low frequency electromagnetic (ELF) energy in various sequences and different frequencies in the sequence as per claims 6-8.  Bassett also teaches the benefits of applying electromagnetic frequency on biotargets for healing to selectively control cell function.  Bassett presents that not as much progress has occurred identifying the physical principles underlying athermal bioeffects of ELF magnetic fields and individuals consider the repeatable effects as pathological science (pg 387-388).  Bassett does cite that the electric field characteristic have been shown to affect the function of bone and other cells and prevent bone loss (page 388) when pulsed electromagnetic fields (PEMF) are used.  Bassett presents a finding that low frequency electromagnetic treatments via a battery powered pulse generator at frequencies of 1Hz to 100Hz for treatment times of 20 minutes to 8-10 hrs.  Bassett provides several treatment method parameters in Table .

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al (US 7,740,574) in view of Fischer et al (US 5,480,373) and in further view of Seidel et al (US 1,992,778). 
Appellant argues the rejection and states that because evidence contrary to Examiner’s rejection has been presented, the Examiner’s findings do not establish a prima facie case of obviousness.
	In response, as noted above, Appellant has not provided any evidence that (1) the invention is enabled and (2) that the invention is not obvious in view of the prior art as stated in the office action rejection.  Pilla and Fischer teach the range of frequencies claimed and Seidel teaches that an electromagnetic frequency treatment method can include a bleach which is equated with a salt as claimed. 

Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al (US 7,740,574) in view of Fischer et al (US 5,480,373) and in further view of Plateroti (US 2005/0027315).

	In response, as noted above, Appellant has not provided any evidence that (1) the invention is enabled and (2) that the invention is not obvious in view of the prior art as stated in the office action rejection.  Pilla and Fischer teach the range of frequencies claimed and Plateroti teaches that an electromagnetic frequency treatment method can include a stone crystal as claimed.  Plateroti teaches the crystal frequency generators, when placed adjacent to other forms of matter can create harmonious resonance in sub-atomic vibration of neighboring living matter. Therefore, it would have been obvious to one of ordinary skill in the art to provide an electromagnetic treatment with the claimed frequencies motivated to produce harmonious sub-atomic vibration in living matter.

	In summary, Appellants arguments are not persuasive for the following reasons:
Appellant has failed to overcome the 35 USC 112(a) enablement rejection and failed to provide evidence that a treated accessory, clothing or textile can be treated with electromagnetic frequencies which then can affect an individual wearing the accessory, clothing or textile.  Appellant has failed to provide evidence that the clothing or textile is changed or altered in a sustainable way which can than affect an individual’s performance.  Appellant’s specification does not enable one of ordinary skill in the art to make and use the invention. The declaration by Lindstrom fails to provide any real evidence that electromagnetic 
Appellant has failed to provide evidence that the inventive method is different prior art methods according to Thorsen, Wiley Electrical Dictionary, Kusano, Seidel and Plateroti.  Appellant has failed to provide evidence of an unexpected result over the prior treating methods of clothing or textiles with electromagnetic frequencies.
Appellant has failed to provide evidence that the claimed methods of electromagnetic treatment is different from prior art treatments as disclosed by Pilla, Fischer, Bassett, Seidel and Plateroti.  Appellant has failed to provide evidence of an unexpected result over the prior treating methods of clothing or textiles with electromagnetic frequencies.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A STEELE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
D. Lawrence Tarazano

                                                                                                                                                                                                      Matthew Matzek
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786     
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.